Citation Nr: 1100583	
Decision Date: 01/05/11    Archive Date: 01/14/11

DOCKET NO.  03-21 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a cervical spine disability 
to include the shoulders.


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, 
Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and V. P.


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran, who is the appellant, had active military service 
from November 1987 to March 1988 and from November 1989 to 
January 1992. 

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision, dated in April 2002, of a Department 
of Veterans Affairs (VA) Regional Office (RO). 

In March 2003, the Veteran appeared at a hearing before a 
Decision Review Officer, and in June 2003 the Veteran was 
provided a copy of the transcript.  In January 2004, the Veteran 
appeared at a hearing before the undersigned Veterans Law Judge.  
A transcript of the hearing is in the Veteran's file.  

In a decision, dated in April 2005, the Board denied the claim of 
service connection for a cervical spine disability to include the 
shoulders.  The Veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  In 
July 2007, in a Memorandum Decision, the Court vacated the 
Board's decision and remanded the matter to the Board for further 
proceedings consistent with the Court's order.  

In March 2008, the Board remanded the claim for additional 
development to include a VA examination, which was conducted in 
January 2009.  In January 2010, the Board remanded the claim to 
obtain service and private treatment records.  No further action 
is required to ensure compliance with either of the Board's 
remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  





FINDING OF FACT

A cervical spine disability, degenerative disc disease with 
osteophytes (arthritis), and osteophyte (arthritis) in the 
shoulders, were not affirmatively shown to have had onset in 
service; osteophytes were not manifested to a compensable degree 
within one year after the separation from service; cervical spine 
degenerative disc disease with osteophytes and osteophytes in the 
shoulders were not caused by or made worse by service-connected 
low back strain; and cervical spine degenerative disc disease 
with osteophytes and osteophytes in the shoulders are not 
otherwise the result of an injury, disease, or event of service 
origin.


CONCLUSION OF LAW

A cervical spine disability, degenerative disc disease with 
osteophytes, and osteophytes in the shoulders, were not incurred 
in or aggravated by service; osteophytes may not be presumed to 
have been incurred during service; and cervical spine 
degenerative disc disease with osteophytes and osteophytes in the 
shoulders are not proximately due to or the result of service-
connected low back strain. 38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 
5107(b) (West 2002); 38 C.F.R. § 3.303, 3.307(a), 3.309(a), 
3.310(a) (2010). 

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a claimant 
in developing information and evidence necessary to substantiate 
a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159.







Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate a claim, which information and evidence VA will 
obtain, and which information and evidence the claimant is 
expected to provide.

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim. The five elements are: (1) Veteran 
status; (2) existence of a disability; (3) a connection between 
the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The RO provided pre- and post- adjudication VCAA notice by 
letters in December 2001, in April 2002, and in April 2008.  The 
Veteran was notified of the type of evidence needed to 
substantiate the claim for service connection, namely, evidence 
of an injury or disease or event, causing an injury or disease, 
during service; evidence of current disability; and evidence of a 
relationship between the current disability and the injury or 
disease or event, causing an injury or disease, during service.  

The Veteran was notified that VA would obtain service records, VA 
records, and records of other Federal agencies and that he could 
submit records not in the custody of a Federal agency, such as 
private medical records, or he could authorize VA to obtain any 
non-Federal records on his behalf.  The Veteran was also notified 
of the provisions for the effective date of a claim and for the 
degree of disability assignable for the claim.




As for content of the VCAA notice, the documents complied with 
the specificity requirements of Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (identifying evidence to substantiate a claim and 
the relative duties of VA and the claimant to obtain evidence, 
except for secondary service connection), of Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that satisfies 
VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(pre-adjudication VCAA notice); and of Dingess v. Nicholson, 19 
Vet. App. 473 (2006) (notice of the elements of a claim for 
service connection).

To the extent the VCAA notice did not include the information and 
evidence not of record that was necessary to substantiate the 
claim of service connection on a secondary basis, that is, a 
disability of the cervical spine to include the shoulders caused 
by or aggravated by the service-connected low back disability, 
the VCAA notice was inadequate.  See Mayfield v. Nicholson, 19 
Vet.App. 103, 116, 122 (2005) rev'd in part by Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed.Cir.2006) (The omission of a key 
element, that is, evidence needed to substantiate a claim, has an 
adverse or prejudicial effect on the ability of a claimant to 
meaningfully participate in the processing of the claim and 
essential fairness of the adjudication; an error is prejudicial 
when the error affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved was 
designed to protect such that the error affects the essential 
fairness of the adjudication; and under such circumstances, VA 
has the burden to show that the prejudicial error did not affect 
the essential fairness of the adjudication.). 

A lack of prejudice may be shown by demonstrating that the 
purpose of the notice was not frustrated, for example, (1) that 
any defect in the notice was cured by actual knowledge on the 
part of the appellant that certain evidence (i.e., the missing 
information or evidence needed to substantiate the claim) was 
required and that she should have provided it; or (2) that a 
reasonable person could be expected to understand from the notice 
provided what was needed.  Mayfield at 121. 




In this case, after the Board's decision in April 2005, denying 
the claim of service connection for a cervical spine disability 
to include the shoulders, the Veteran through counsel appealed 
the Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  In the Appellant's brief, the Veteran's  
counsel argued that under the duty to assist the Veteran should 
be afforded a VA examination with an opinion on whether the 
disability of the cervical spine was caused by or aggravated by 
the service-connected low back disability, which is the type of 
evidence necessary to substantiate the claim of service 
connection on a secondary basis, that is, a disability of the 
cervical spine to include the shoulders caused by or aggravated 
by the service-connected low back disability.  

In July 2007, in a Memorandum Decision, the Court vacated the 
Board's decision and remanded the matter to the Board for further 
proceedings consistent with the Court's order.  The Court ordered 
that the Veteran be afforded a VA examination in compliance with 
the duty to assist that addresses whether the neck and shoulder 
condition was aggravated by his service-conneced back disability.  

After the Court's Order, in February 2008, the Veteran through 
counsel notified the Board that the Veteran did not have anything 
else to submit.  In March 2008, the Board remanded the claim to 
comply with the Court's Order and afford the Veteran a VA 
examination with a request for a medical opinion, addressing 
whether the disability of the cervical spine and shoulders was 
caused by or aggravated by the service-connected low back 
disability. 

In May 2008, the Veteran through counsel submitted additional 
evidence, lay statements, and identified additional service 
treatment records and VA records and authorized VA to obtain 
private medical records.  The VA examination with a medical 
opinion was conducted in January 2009.  After a supplemental 
statement of the case was issued in February 2009, the Veteran 
through counsel stated that his case had been stated completely 
and asked that his case been forwarded to the Board.  




In January 2010, the Board remanded the claim to request the 
records identified by the Veteran in May 2008.  As a result of 
the remand, additional records were obtained and the additional 
records were reviewed by a VA physician to again address 
secondary service connection.  After a supplemental statement of 
the case was issued in September 2010, the Veteran through 
counsel stated that his case had been stated completely and asked 
that his case been forwarded to the Board.  

Although the VCAA notice, pertaining to secondary service 
connection was inadequate, the Veteran was not prejudiced by the 
error because the Veteran had a meaningfully opportunity to 
participate effectively in the processing of the claim, because 
the Veteran argued the claim of secondary service connection 
before the Court and the Court held in favor of the Veteran to 
develop the claim under the duty to assist, the Veteran was 
afforded a VA examination with a request for a medical opinion, 
addressing secondary service connection, the Veteran submitted 
additional evidence, and the Veteran was afforded the opportunity 
to submit additional argument. 

As the purpose of the VCAA notice was to notified the Veteran of 
the information and evidence not of record that was necessary to 
substantiate the claim of service connection on a secondary 
basis, namely, evidence that the disability of the cervical spine 
and shoulders was caused by or aggravated by the 
service-connected low back disability, and as VA developed the 
record to assist the Veteran in support of the claim, the Veteran 
was not harmed as the Veteran's interest that the VCAA notice was 
designed to protect was not affect, that is, the essential 
fairness of the adjudication was not affected because of adequate 
notice of the need to submit evidence and argument (cured by 
Appellant's brief: actual knowledge on the part of the Appellant 
that certain evidence, namely, a medical opinion was missing, 
which was needed to substantiate the claim); and the Veteran had 
the opportunity to submit such evidence and argument (cured by VA 
obtaining a medical opinion and Appellant's brief).  Based on the 
facts and circumstances of the entire record, the Board finds no 
evidence that the Veteran was prejudiced by inadequate VCAA 
notice, pertaining to secondary service connection. 


To the extent the VCAA came after the initial adjudication, the 
timing of the notice did not comply with the requirement that the 
notice must precede the adjudication. The procedural defect was 
cured as after the RO provided substantial content-complying VCAA 
notice, the claim was readjudicated as evidenced by the statement 
of the case, dated in September 2010.  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA 
notice and subsequent readjudication without resorting to 
prejudicial error analysis.).


Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The duty to assist also includes providing 
a medical examination or obtaining a medical opinion when such is 
necessary to make a decision on a claim.  38 U.S.C.A. § 
5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i)(C); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The record contains the service treatment records, VA records, 
including VA records since June 2008, records of the Social 
Security Administration, and private medical records, including 
records of St. Dominic Memorial Hospital, Mississippi Headache 
Center, and Claiborne County Hospital.  

In April 2010, in accordance with 38 C.F.R. §3.159(e), the RO 
notified the Veteran that in-patient records for treatment of 
neck and back problems from November 1989 to September 1990 from 
the Darnall Army Hospital, Fort Hood, Texas, were unavailable.

The Veteran was afforded VA examinations with medical opinions in 
2003 and in 2009 and a VA medical opinion was obtained in 2010. 




The Board finds that the VA examinations and medical opinions are 
adequate to decide the claim of direct and secondary service 
connection.

As there is no evidence of any additional pertinent evidence that 
is available but not associated with the claims file, the Board 
concludes that no further assistance to the Veteran in developing 
the facts pertinent to claims is required to comply with the duty 
to assist.


REASONS AND BASES FOR FINDING AND CONCLUSION

Facts 

The Veteran had active military service from November 1987 to 
March 1988 and from November 1989 to January 1992. 

On entrance examination, there was no spinal or musculoskeletal 
abnormality.  The service treatment records show that in May 1990 
the Veteran was injured in a fall when he slipped on steps in the 
barracks.  As a result the Veteran was treated for low back pain 
for June 1990 to August 1990.  There is no evidence in the 
service treatment records of a complaint, finding, history, 
treatment, or diagnosis of neck or shoulder abnormality.  

After service, on VA examination in May 1992, the Veteran 
complained of low back pain, occurring monthly.  History included 
low back pain, beginning with a fall in service.  The diagnosis 
was low back pain, but normal examination.

VA records show that in November 1992 the Veteran complained of 
constant pain in the upper back to include the left scapular 
area.  X-rays of the thoracic spine were normal.




Private medical records show that in June 1994 the Veteran 
complained of upper back and left arm pain, which he associated 
with his fall in service.  The impression was chronic thoracic 
strain.  In July 1995, he complained of back pain, radiating to 
the upper arms.  The diagnosis was exacerbation of chronic low 
backache. 

VA records show that in April 1997 the Veteran complained of 
intermittent back pain from the lower back to the neck since his 
fall in service.  He made similar complaints in May and June 
1997.  X-rays of the thoracic and lumbar spine were negative.  
The impression was chronic pain of undetermined etiology.  

In September 1998, the Veteran testified that he injured his back 
during service when he fell down wet stairs in the barracks.  He 
stated that at first the pain was in the lower back, but over 
time the pain radiated straight up and down the spine and into 
the legs.  

Private records show that in August 1999 the Veteran complained 
of neck stiffness, and the assessment was subluxation of the 
cervical spine and left shoulder girdle.

On VA examination in August 1999, the Veteran complained of 
constant pain beginning at the neck and down to the lower back.

In a decision in December 1999, the Board granted service 
connection for a mechanical low back disability.  In a rating 
decision in January 2000, implementing the Board's decision, the 
RO assigned an initial rating of 10 percent for low back strain.  
In a decision in October 2002, the Board granted an increase to 
20 percent. 

VA records in July 2000 show that the Veteran had been seen in 
the neck and back pain clinic.  

In November 2000, the Veteran testified that his cervical spine 
problems began at the same time of his service-connected low back 
disability.  



In November 2000, the Veteran filed his initial claim of service 
connection for cervical spine and shoulder disability.

On VA examination in February 2001, the Veteran complained of 
pain beginning at the back of his neck down to his lower back. 

In March 2003, the Veteran testified that his neck and shoulder 
problems began at the same time as his service-connected low back 
disability, and testified that he has had pain in his neck and 
shoulders since his fall down the stairs during service.  

On VA examination in May 2003, the Veteran complained of neck 
pain, which he said began several years after his fall in 
service.  He stated that the neck pain was initially 
intermittent, but had progressed to almost daily.  He indicated 
that for the past five to six months the pain radiated to the 
scapular area and down the arms.  After a review of the Veteran's 
file, the examiner noted that the Veteran had fallen down stairs 
in 1990, and noted that there was no evidence in the service 
treatment records of a cervical spine injury that was related to 
the fall.  X-rays revealed osteophytes in the shoulders and in 
the cervical spine.  The impression was degenerative disc disease 
of the cervical spine.  The VA examiner, a physician, expressed 
the opinion that since the service treatment records did not 
reflect any neck pain at the time of the fall, the Veteran did 
not have a significant neck injury at the time of the fall and it 
was more likely than not that the current degenerative disc 
disease was the result of age and activities of normal living 
rather than the result of the fall.  

VA records show that in June 2003 the Veteran complained of pain 
in the back of the neck and numbness down the arms.  

In January 2004, the Veteran testified that he injured his back 
in a fall down a flight of stairs in May 1990.  He testified that 
his neck and shoulder problems began several months thereafter.  


The Veteran further testified that he complained about neck and 
shoulder pain to military medical personnel within two months of 
the fall, and that he has been treated continuously since then.  
He stated that he initially sought treatment from chiropractors, 
but subsequently sought treatment by physicians, and now receives 
all his treatment from VA.  V.P. testified that she met the 
Veteran after his fall in the barracks.  She testified that the 
Veteran complained of back pain before and after his discharge 
from service, and she stated that the Veteran's pain had become 
progressively worse. 

In a letter, dated in December 2004, a private physician noted 
that the Veteran had a seven-month history of severe neck pain 
with radiation into the arms.  According to the physician, a MRI 
showed disc degeneration at C6-7.  The diagnosis was cervical 
spondylosis with bilateral radicular symptoms.  Because of failed 
conservative treatment, in January 2005, the Veteran had surgery, 
consisting of a cervical discectomy at C6-7.

VA and private treatment records from 2004 to 2010 document 
degenerative disease of the cervical spine.  

In a statement in May 2008, the Veteran stated that he complained 
of neck and back pain after he fell down a flight on stairs in 
service. 

In a statement in May 2008, A.A., who has known the Veteran for 
35 years, stated that she became aware of the Veteran's back 
injury when he returned home. 

In a statement in May 2008, S.P., the Veteran's sister, stated 
that after the Veteran's injury in May 1990 his life changed 
significantly.

On VA examination in January 2009 the Veteran complained of 
cervical pain and shoulder pain.  X-rays showed fusion between C6 
and C7 and spurring at C5-6 and spurring of the right 
acromioclavicular joint.  The diagnosis was cervical spondylosis 
with cervical diskectomy and fusion at C6-7 and right 
acromioclavicular arthrosis.  



The VA examiner, a physician, found:

Based upon an extensive review of the 
evidence of record, I can find no 
documentation to support the contention 
that the degenerative disease of the 
cervical spine is secondary to the service-
connected low back strain.  There is no 
supporting evidence that the cervical spine 
condition is the direct and proximate 
result of any incident or occurrence in the 
service.  In a similar manner, I can find 
no evidence which will support a contention 
that any shoulder osteophytes are secondary 
to the service-connected low back strain or 
are the direct and proximate result of any 
incident or occurrence of the service.  
Regarding the concept of aggravation of a 
nonservice-connected disability by a 
service-connected disability, in this case, 
aggravation would imply a permanent 
worsening of his cervical spine condition 
and his shoulder condition due to the 
service-connected lumbar spine condition.  
There is no basis to the contention that 
his neck and shoulder condition has been 
permanently worsened by his service-
connected lumbar spine condition.

In a July 2010 addendum, the VA examiner stated that he had 
reviewed private medical records relating to the cervical 
diskectomy in 2005.  The VA examiner stated that after the review 
his opinion remained unchanged, that is, the Veteran's 
degenerative disease of the cervical spine and shoulder 
osteophytes were not secondary to or aggravated by his service-
connected low back strain.





Principles of Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This may be 
accomplished by affirmatively showing inception or aggravation 
during service. 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology after discharge is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately questioned. 
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service. 
38 C.F.R. § 3.303(d).  

If a veteran served 90 days or more on active duty, service 
incurrence will be presumed for certain chronic diseases, such as 
arthritis, which includes osteophytes, if manifest to a 
compensable degree within the year after active service.  
38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).

Service connection may be granted for a disability that is 
proximately due to or the result of a service- connected 
disability, also referred to as secondary service connection. 38 
C.F.R. § 3.310(a).  Secondary service connection includes the 
concept of aggravation of a nonservice-connected disability by a 
service-connected disability. 

In October 2006, 38 C.F.R. § 3.310(a) was amended to conform with 
Allen, additionally, other substantive changes were made.  As the 
claim was filed before the other substantive changes were made, 
only the changes that conform to Allen apply. a disability that 
is proximately due to or the result of a service-connected 
disease or injury shall also be service connected.  38 C.F.R. 
§ 3.310(a).  

Evidentiary Standards

VA must give due consideration to all pertinent medical and lay 
evidence in a case where a veteran is seeking service connection.  
38 U.S.C.A. § 1154(a).  

The Veteran's low back injury occurred in May 1990 before the 
beginning of either Operation Desert Shield (build up of U.S. 
Armed Forces in the Persian Gulf) in August 1990 or Operation 
Desert Storm (start of the military offensive in the Persian 
Gulf) in January 1991 and the combat provisions of 38 U.S.C.A. 
§ 1154(b) do not apply.  The Veteran was deployed to Saudi Arabia 
sometime in October or in November 1990, but he returned to the 
United States before December 13, 1990, for chronic left inguinal 
pain, before Operation Desert Storm in January 1991.  

Also as there are known clinical diagnoses in this case, the 
provisions of 38 C.F.R. § 3.317, pertaining to an undiagnosed 
illness for certain disabilities for a veteran of the Persian Gul 
War, do not apply. 

Competency is a legal concept in determining whether medical or 
lay evidence may be considered, in other words, whether the 
evidence is admissible as distinguished from weight and 
credibility, a factual determination going to the probative value 
of the evidence, that is, does the evidence tend to prove a fact, 
once the evidence has been admitted.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience.  
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 
3.159.

The Board, as fact finder, must determine the probative value or 
weight of the admissible evidence.  Washington v. Nicholson, 19 
Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 
1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be 
done by the Board)). 

When there is an approximate balance of positive and negative 
admissible evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the benefit 
of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Analysis

Theories of Service Connection 

38 C.F.R. § 3.303(a) 

Affirmatively Showing Inception in Service

On the basis of the service treatment records alone, a cervical 
abnormality involving the shoulders was not affirmatively shown 
to have been present in service, and service connection under 
38 U.S.C.A. §§ 1110 and 1131 and 38 C.F.R. § 3.303(a) 
(affirmatively showing inception in service) is not established.   

As the preponderance of the evidence is against the claim on this 
theory of service connection, the benefit-of-the-doubt standard 
of proof does not apply.  38 C.F.R. § 3.303(a); 38 U.S.C.A. § 
5107(b).





38 C.F.R. § 3.303(b) 

Chronicity and Continuity of Symptomatology

38 C.F.R. § 3.303(d)

First Diagnosed after Service

The service treatment records do show that in May 1990 the 
Veteran was injured in a fall when he slipped on steps in the 
barracks.  As a result the Veteran was treated for low back pain 
for June 1990 to August 1990.  There is no evidence in the 
service treatment records, including on separation examination, 
of a complaint, finding, history, treatment, or diagnosis of a 
cervical abnormality involving the shoulders.


After service, VA records show that in November 1992 the Veteran 
complained of constant pain in the upper back to include the left 
scapular area.  Private medical records show that in June 1994 
the Veteran complained of upper back and left arm pain, which he 
associated with his fall in service.  In July 1995, he complained 
of back pain, radiating to the upper arms.  VA records show that 
in April 1997 the Veteran complained of intermittent back pain 
from the lower back to the neck since his fall in service.  He 
made similar complaints in May and June 1997.  In September 1998, 
the Veteran testified that he injured his back during service 
when he fell down wet stairs in the barracks.  He stated that at 
first the pain was in the lower back, but over time the pain 
radiated straight up and down the spine and into the legs.  
Private records show that in August 1999 the Veteran complained 
of neck stiffness, and the assessment was subluxation of the 
cervical spine and left shoulder girdle.  On VA examination in 
August 1999, the Veteran complained of constant pain beginning at 
the neck and down to the lower back.  VA records in July 2000 
show that the Veteran had been seen in the neck and back pain 
clinic.  In November 2000, the Veteran testified that his 
cervical spine problems began at the same time of his service-
connected low back disability.  


On VA examination in February 2001, the Veteran complained of 
pain beginning at the back of his neck down to his lower back.  
In March 2003, the Veteran testified that his neck and shoulder 
problems began at the same time as his service-connected low back 
disability, and testified that he has had pain in his neck and 
shoulders since his fall down the stairs during service.  On VA 
examination in May 2003, the Veteran complained of neck pain, 
which he said began several years after his fall in service.  He 
stated that the neck pain was initially intermittent, but had 
progressed to almost daily. VA records show that in June 2003 the 
Veteran complained of pain in the back of the neck and numbness 
down the arms.  In January 2004, the Veteran testified that he 
injured his back in a fall down a flight of stairs in May 1990.  
He testified that his neck and shoulder problems began several 
months thereafter.  The Veteran further testified that he 
complained about neck and shoulder pain to military medical 
personnel within two months of the fall, and that he has been 
treated continuously since then.  In a statement in May 2008, the 
Veteran stated that while he complained of neck and back pain 
after he fell down a flight on stairs in service. 

Although not documented in service, the Veteran is competent to 
describe symptoms of cervical pain in service, which symptoms are 
within the realm of the Veteran's personal knowledge, as the 
symptoms of pain are perceived through the use of one's senses.  
38 C.F.R. § 3.159 (Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training, or experience; lay evidence is competent if it is 
provided by a person who has knowledge of facts or circumstances 
and conveys matters that can be observed and described by a lay 
person.); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (Lay 
testimony is competent as to symptoms of an injury or illness, 
which are within the realm of one's personal knowledge; personal 
knowledge is that which comes to the witness through the use of 
the senses.). 






As the Veteran's post-service complaints of cervical pain in 
service constitute a notation, that is, the observance or 
perception of symptoms of pain in service, the principles of 
service connection, pertaining to chronicity and continuity of 
symptomatology under 38 C.F.R. § 3.303(b) apply.  See Savage v. 
Gober, 10 Vet. App. 488, 496-97 (1997) (a condition "noted 
during service" under 38 C.F.R. § 3.303(b) does not require 
written documentation; and the condition noted in service is one 
a lay person's observation is competent). 

As the service treatment records lack the documentation of the 
combination of manifestations sufficient to identify a cervical 
abnormality involving the shoulders and as chronicity in service 
is not adequately supported by the service treatment records, in 
the absence of any such treatment, then continuity of 
symptomatology after service under 38 C.F.R. § 3.303(b) is 
required to support the claim.  Also as to any current disability 
of the cervical spine involving the shoulders, first diagnosed 
after service, 38 C.F.R. § 3.303(d) applies.

In the case, the record does show that the Veteran has 
consistently complained of cervical pain since shortly after 
service.  Nevertheless, because it does not necessarily follow 
that there is a relationship between any present disability and 
the continuity of symptomatology demonstrated, medical evidence 
is required to demonstrate such a relationship unless such a 
relationship is one which a lay person's observation is competent 
under case law or the condition is simple medical condition.  
Savage at 497; see Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007) (under certain circumstances, lay person is 
competent to identify a simple medical condition).

Although the Veteran is competent to describe symptoms of 
cervical pain, a disability of the cervical spine, degenerative 
disc disease with osteophytes (arthritis), and osteophytes 
(arthritis) of the shoulders are not conditions under case law 
that have been found to be capable of lay observation, and the 
determination as to the presence or diagnosis of the conditions 
are medical in nature, that is, not capable of lay observation, 
and competent medical evidence is required to substantiate the 
claim.  


See Savage at 498. (On the question of whether the veteran has a 
chronic condition since service, the evidence must be medical 
unless it relates to a condition as to which, under case law, lay 
observation is competent); Barr v. Nicholson, 21 Vet. App. 303 
(2007) (Lay testimony is competent to establish the presence of 
observable symptomatology, where the determination is not medical 
in nature and is capable of lay observation).  

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer a medical diagnosis, statement, or opinion. 38 C.F.R. § 
3.159.

Also, under certain circumstances, lay person is competent to 
identify a simple medical condition, a contemporaneous medical 
diagnosis, or symptoms that later support a diagnosis by a 
medical professional.  Jandreau at 1377.  Also, the Veteran as a 
lay person is competent to offer an opinion on a simple medical 
condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 
2009) (citing Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007)).

Competency is a question of fact, which is to be addressed by the 
Board.  Jandreau at 1377. 

As the presence or diagnosis of disability of the cervical spine, 
degenerative disc disease with osteophytes (arthritis), and 
osteophytes (arthritis) of the shoulders, cannot be made by the 
Veteran as a lay person based on mere personal observation, that 
is, perceived by visual observation or by any other of the 
senses, the conditions are not simple medical conditions that the 
Veteran is competent to identify.  And it is not argued or shown 
that the Veteran is otherwise qualified through specialized, 
education, training, or experience to offer a diagnosis of a 
disability of the cervical spine, degenerative disc disease with 
osteophytes (arthritis), and osteophytes (arthritis) of the 
shoulders. 



Where, as here, there is a question of the presence or a 
diagnosis of a disability of the cervical spine, degenerative 
disc disease with osteophytes (arthritis), and osteophytes 
(arthritis) of the shoulders, not capable of lay observation by 
case law, and the conditions are not simple medication conditions 
under Jandreau for the reason expressed, to the extent the 
Veteran's statements and statements are offered as proof of the 
presence or diagnosis of a disability of the cervical spine, 
degenerative disc disease with osteophytes (arthritis), and 
osteophytes (arthritis) of the shoulders, in service or since 
service, the Veteran's lay statements and testimony are not 
competent evidence, and the statements and testimony are 
excluded, that is, not admissible as evidence and cannot be 
considered as competent evidence favorable to claim based either 
on continuity of symptomatology or on a disability first 
diagnosed after service.  

As for the Veteran describing a contemporaneous medical diagnosis 
and as for symptoms described by the Veteran that later support a 
diagnosis by a medical professional, after service, private 
medical records show that in June 1994 the Veteran complained of 
upper back and left arm pain, which he associated with his fall 
in service, but the impression was chronic thoracic strain, and a 
disability of the cervical spine or of the shoulders were not 
identified.  In July 1995, the Veteran complained of back pain, 
radiating to the upper arms, and he diagnosis was exacerbation of 
chronic low backache, and a disability of the cervical spine or 
of the shoulders were not identified.  VA records show that in 
April 1997 the Veteran complained of intermittent back pain from 
the lower back to the neck since his fall in service.  He made 
similar complaints in May and June 1997. The impression was 
chronic pain of undetermined etiology, and a disability of the 
cervical spine or of the shoulders were not identified.  Private 
records show that in August 1999 the Veteran complained of neck 
stiffness, and the assessment was subluxation of the cervical 
spine and left shoulder girdle, but there was no association to 
an injury in service.  On VA examination in May 2003, the Veteran 
complained of neck pain, which he said began several years after 
his fall in service.  


The VA examiner, a physician, expressed the opinion that since 
the service treatment records did not reflect any neck pain at 
the time of the fall, the Veteran did not have a significant neck 
injury at the time of the fall and it was more likely than not 
that the current degenerative disc disease was the result of age 
and activities of normal living rather than the result of the 
fall.  In a letter, dated in December 2004, a private physician 
noted that the Veteran had a seven-month history of severe neck 
pain with radiation into the arms.  VA and private treatment 
records from 2004 to 2010 document degenerative disease of the 
cervical spine.   

As for the Veteran describing a contemporaneous medical 
diagnosis, other than pain a cervical abnormality was first shown 
in 1999, about seven years after service, which was not 
associated with an in-service injury.  As for symptoms described 
by the Veteran that later support a diagnosis by a medical 
professional, there is no evidence that a health-care 
professional has associated a disability of the cervical spine, 
degenerative disc disease with osteophytes (arthritis), and 
osteophytes (arthritis) of the shoulders, to the in-service 
symptoms.  

To the extent the Veteran has expressed an association between a 
disability of the cervical spine, degenerative disc disease with 
osteophytes (arthritis), and osteophytes (arthritis) of the 
shoulders, and an in-service injury, the Veteran's opinion as a 
lay person is limited to inferences that are rationally based on 
the Veteran's perception and does not require specialized 
knowledge, education training, or experience.

As the Veteran as a lay person is not competent to declare either 
the presence or diagnosis of a disability of the cervical spine, 
degenerative disc disease with osteophytes (arthritis), and 
osteophytes (arthritis) of the shoulders, based on personal 
observation, any inference based on what is not personally 
observable cannot be competent lay evidence.  And it is not 
argued or shown that the Veteran is otherwise qualified through 
specialized, education, training, or experience to offer an 
opinion on the relationship between a disability of the cervical 
spine, degenerative disc disease with osteophytes (arthritis), 
and osteophytes (arthritis) of the shoulders and an in-service 
injury. 


As the Board does not find the Veteran competent to establish a 
diagnosis or to express an opinion on the origin or cause of a 
disability of the cervical spine, degenerative disc disease with 
osteophytes (arthritis), and osteophytes (arthritis) of the 
shoulders, the Board need not reach the question of whether or 
not the Veteran's  statements are credible.  

The competent medical evidence of record consists of the findings 
and opinion in the report of VA examination in January 2009 and 
the addendum.  The VA examiner, a physician, who is qualified by 
specialized education and training to offer a medical opinion, 
expressed the opinion that there was no supporting evidence that 
the cervical spine condition or shoulder osteophytes were the 
direct and proximate result of any incident or occurrence in the 
service.  
This evidence opposes rather than supports the claim.  

As for the lay statements of  A.A. that she became aware of the 
Veteran's back injury when he returned home, and of the Veteran's 
sister that after the Veteran's injury in May 1990 his life 
changed significantly, although the lay witnesses are competent 
to describe that which they had personally observed, to the 
extent the statements are offered as proof of the presence of a 
disability of the cervical spine, degenerative disc disease with 
osteophytes (arthritis), and osteophytes (arthritis) of the 
shoulders, the witnesses as lay persons are not competent to 
state or in this case imply that the symptoms they observed were 
symptoms of a disability of the cervical spine, degenerative disc 
disease with osteophytes (arthritis), and osteophytes (arthritis) 
of the shoulders.  Layno at 469-71 (lay testimony is competent as 
to symptoms of an injury or illness, but lay testimony is not 
competent to prove a particular injury or illness).   

And it is not argued or shown that the lay witnesses are 
otherwise qualified through specialized, education, training, or 
experience to offer a diagnosis or opinion on  presence or cause 
of a disability of the cervical spine, degenerative disc disease 
with osteophytes (arthritis), and osteophytes (arthritis) of the 
shoulders.



Therefore the lay statements are not competent evidence and the 
statements are not admissible, that is, not to be considered as 
evidence favorable to the claim.  

As there is no competent medical evidence favorable to claim, the 
preponderance of the evidence is against the claim based either 
on continuity of symptomatology under 38 C.F.R. § 3.303(b) or on 
a disability first diagnosed after service under 38 C.F.R. 
§ 3.303(d), and the benefit of-the-doubt standard of proof does 
not apply.  38 C.F.R. § 3.303(d); 38 U.S.C.A. § 5107(b).

38 C.F.R. §§ 3.307 and 3.309

Presumptive Service Connection for Osteophytes (Arthritis) 

As for presumptive service connection for osteophytes, a form of 
arthritis, of the cervical spine and of the shoulders as a 
chronic disease under 38 C.F.R. §§ 3.307 and 3.309, osteophytes, 
a form of arthritis, were first documented by X-ray of on n VA 
examination in May 2003, well beyond the one-year presumptive 
period after discharge from service in 1992, for presumptive 
service connection as a chronic disease and the preponderance of 
the evidence is against the claim on this theory of service 
connection, and the benefit of-the-doubt standard of proof does 
not apply.  38 C.F.R. §§ 3.307 and 3.309; 38 U.S.C.A. § 5107(b).

38 C.F.R. § 3.310 

Secondary Service Connection 

On the question of whether the disability of the cervical spine, 
including the shoulders, was caused by or aggravated by the 
service-connected low back disability, to the extent the Veteran 
asserts that there is an association between





a disability of the cervical spine, degenerative disc disease 
with osteophytes (arthritis), and osteophytes (arthritis) of the 
shoulders, and the service-connected low back disability, the 
Veteran's opinion as a lay person is limited to inferences that 
are rationally based on the Veteran's perception and does not 
require specialized knowledge, education training, or experience.

As the Veteran as a lay person is not competent to diagnosis a 
disability of the cervical spine, degenerative disc disease with 
osteophytes (arthritis), and osteophytes (arthritis) of the 
shoulders, based on personal observation, any inference based on 
what is not personally observable cannot be competent lay 
evidence.  And it is not argued or shown that the Veteran is 
otherwise qualified through specialized, education, training, or 
experience to offer an opinion on the question of secondary 
service connection. 

The competent medical evidence of record consists of the findings 
and opinion in the report of VA examination in January 2009 and 
the addendum.  The VA examiner, a physician, who is qualified by 
specialized education and training to offer a medical opinion, 
found no supporting evidence that the cervical spine condition 
and shoulder osteophytes were secondary to the service-connected 
low back strain and that there was no basis to the contention 
that the cervical and shoulder conditions had been permanently 
worsened by the service-connected low back disability.

This evidence opposes rather than supports the claim. 












As there is no competent medical evidence favorable to claim, the 
preponderance of the evidence is against the claim based on 
secondary service connection under 38 C.F.R. § 3.310(a), and the 
benefit of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b). 

For the above reasons, service connection for a cervical spine 
disability, degenerative disc disease with osteophytes 
(arthritis), and osteophyte (arthritis) in the shoulders, 
considering the applicable theories of service connection, is not 
established. 


ORDER

Service connection for a cervical spine disability, degenerative 
disc disease with osteophytes (arthritis), and osteophyte 
(arthritis) in the shoulders, is denied.



____________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


